ROSSMAN, J.
An organization entitled Make Steelhead a Game Pish, Inc., filed with the Secretary of State, as per*473mitted by ORS 254.030, an initiative measure pertaining to fishing in the Columbia River to appear upon the ballot at the General Election in November. In obedience to ORS 254.060 the Secretary of State transmitted to the Attorney General two copies of the measure for the purpose of having that official “provide a ballot title for the measure” as required by ORS 254.060 ( 2). Thereupon, the Attorney General prepared the following as the ballot title for the measure:
“RESTRICTING COMMERCIAL FISHING FOR STEELHEAD
“PURPOSE: Declares steelhead game fish. Commercial catch of Columbia River summer steel-head run limited to 10%, then river closed to all commercial fishing until October 1.”
ORS 254.080 provides:
“Any person who is dissatisfied with the ballot title provided by the Attorney General may appeal from his decision to the Supreme Court, by petition praying for a different title and setting forth the reason why the title is insufficient or unfair. * #
The Columbia River Salmon and Tuna Packers Association, an unincorporated organization, and a registered voter by the name of James H. Cellars availed themselves of the privileges afforded by the section of our laws just quoted by filing with this court a petition which set forth their reasons for believing that the title prepared by the Attorney General was insufficient and unfair. Their petition prayed this court to prepare for the measure a proper ballot title.
We have given careful attention to (1) the initiative measure, (2) the ballot title prepared for it by the Attorney General, (3) the criticism of the title offered *474by the petitioners, and (4) the arguments submitted by the parties.
Decisions announced by this court in the past set forth the qualities which the ballot title of an initiative measure should possess. We have nothing to add to those decisions and are aware of no service, except the reader’s convenience, which would be gained by quoting from them. After having taken into view all of the matters just mentioned we believe that the following is a satisfactory ballot title for the measure:
“RESTRICTING COMMERCIAL FISHING ON COLUMBIA RIVER
“PURPOSE: Declares steelhead game fish. Prohibits all commercial fishing on Columbia River until September 80 each year after 10% of summer run steelhead has been caught.”
We hereby certify to the Secretary of State the foregoing as the ballot title for the measure. The Secretary of State, as he is directed by ORS 254.080, shall print that ballot title on the official ballot and in the Voters Pamphlet as the ballot title for the measure.